Title: From George Washington to Brigadier General Alexander McDougall, 31 May 1777
From: Washington, George
To: McDougall, Alexander

 

Dr Sir
Head Qrs [Middlebrook] May 31st 1777.

I last night received your favor of the 29th. Your Conjectures, respecting the Troops arrived, correspond with my own. I shall not be disappointed, if they are those, which were in Canada, having long thought, there was a probability of their coming to reinforce Genl Howe.
I am much surprized, that more of the Connecticut Troops, have not reached Pecks Kill. I have repeatedly & in most pressing Terms, urged their comeing, & by the Returns received long since, know their Number to be much more considerable, than what has come into service.
I have ordered the paymaster, to transmit a Hundred & Sixty Thousand Dollars to Pecks Kills, out of which, Doctor Foster will obtain a Supply for the Hospital.
I have nothing of importance to communicate and only to add, that I am Dr Sir with great esteem Yr Most Obedt Servt

Go: Washington

